 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDTruckDriversUnionLocal 170,affiliatedwithInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America andAssociatedGeneral Contractors of Massachusetts,Inc.andGrangerContractingCo.,Inc.andLaborers InternationalUnion ofNorth America,Local 243TruckDriversUnion Local 170, affiliated withInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America andN. C. AllenCo., Inc.and Laborers InternationalUnion of North America, Local 243.Cases 1-CD-411 and 1-CD-418January 17, 1975DECISION AND DETERMINATION OFDISPUTEBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Associated General Contractorsof Massachusetts, Inc., hereinafter referred to as theAGC, on behalf of Granger Contracting Co., Inc.,hereinafter referred to as Granger, and by N. C.AllenCo., Inc., hereinafter referred to as Allen,alleging thatTruckDriversLocalUnion 170,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, hereinafter referred to as the Teamsters orLocal 170, violated Section 8(b)(4)(D) of the Act byengaging in certainproscribed activity with an objectof forcing or requiring Granger and Allento assigntruckdriving work to employees represented by theTeamsters rather than to employees represented bythe LaborersInternationalUnion of North America,Local 243, hereinafter referred to as the Laborers orLocal 243.Pursuant to notice, a hearing. was held beforeHearing Officer Francis X. McDonough on Septem-ber 19 and 20, 1974. All parties appeared at thehearing and were afforded full opportunity to beheard,to examine and cross-examine witnesses, andto adduce evidence bearing onthe issues.Thereafter,briefswere filed on behalf of the AGC, Granger,Allen, and the Teamsters.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.216 NLRB No. 46Upon the entire record in this case, the Boardmakes the following findings:I.THE BUSINESS OF THE EMPLOYERSGranger Contracting Company, ageneralcontrac-tor, and N. C. Allen Company, a utility and pipelinesubcontractor, operate primarily in theWorcesterarea.Granger and Allen each receive from pointsoutside the State goodsand servicesvaluedin excessof $50,000. Accordingly, we find that the Employersare engaged in commercewithin the meaning ofSection 2(6) and (7) of the Act, and that it willeffectuate the policies of the Actto assertjurisdictionherein.II.THE LABOR ORGANIZATIONSINVOLVEDThe parties stipulated, and we find, that theLaborers and the Teamsters are labor organizationswithin themeaningof Section 2(5) of the Act.III.THEDISPUTEA.Background and FactsDuring the past several years, the Teamsters hasintermittently requested that local contractors hire itsmembers to perform the driving which is now beingclaimed by the two Unions. The Worcester areacontractors, including the parties herein, have gener-ally used members of the Laborers for this kind ofdriving.On July 15, 1974, Locals 243 and 170 signed amemorandum of understanding in which the Labor-ersagreed to disclaim this work. The recordestablishes that Arthur Coia, Laborers Internationalvicepresident,directedBillPorter,Local 243'sbusiness manager, to sign this memorandum, despitehis objections. According to Porter, this agreementwas part of a larger deal in which the Teamsterspromised to stop raiding the Laborers local ineasternMassachusetts.The next day, Porter andVictor Nuzzolilo, a Local 170 business agent, visitedRaymond Granger, the president of the GrangerContracting Company. Both Granger and Portertestifiedthatduring this visit Nuzzolilo askedGranger to sign a contract with his local and warnedof picketing if Granger refused. At the time, Grangerdid not employ anymemberof the Teamsters. OnJuly 18, Granger filed charges against Local 170.Sometime in June 1974, Nuzzolilo asked NormanAllen, president of N. C. Allen Co., to hire Teamstersdrivers for his trucks. At the time, Allen did notemploy any members of Local 170 and ignoredNuzzolilo's request. About a month later, during theevening of July 17, 1974, some teamsters carryingplacards appeared at a site where Allen was TRUCK DRIVERS UNION LOCAL 170237preparing to install two gate valves into a section ofwater main for the city of Worcester. Nuzzolilo waswith them and again demanded that Allen reassignthe truckdriving jobs to members of his local. Allenasked for a meeting the next day to discuss thematter, but Nuzzolilo refused.Just before Allen's employees began working thatnight, a crew from the Worcester Water Departmentshut off the flow of water in the mains around thepoint where the installation was to occur. Soon afterNuzzolilo's arrival, the foreman of this crew in-formed Allen that his men did not intend to cross theTeamsters picket line. At that moment, the teamsterswere blocking the crew's access to the spot where thecontrols to the mains that had been shut off werelocated.This meant that as long as the Teamsterscontinued picketing, the watermainswould remainclosed.Allen thus found himself with a choice ofeither defying the Teamsters, and leaving a part ofthe city without water, or signing a contract. Allensigned, and the next day discharged two laborers andreplaced them with two members of Local 170.B.TheWork in DisputeThe disputed work concerns the loading, unload-ing,and driving of trucks which are used fortransporting equipment and materials to and fromconstruction sites and to and from different areaslocated within such sites.C.Applicability of the StatuteBefore proceeding with a determination of thisdispute, pursuant to Section 10(k) of the Act, theBoard must be convinced that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolatedand the -parties have not adjusted orestablished a method providing for the voluntaryadjustment of the dispute.Local 170 argues that the memorandum of under-standing of July 15 continues to bind the signatoryparties, that the disclaimer contained therein remainseffective, and that, therefore, no jurisdictional dis-pute exists. However, Local 170, nevertheless, asksthe Board to issue an award on the merits.We do not find that the memorandum of under-standing continues to operate as a disclaimer of thedisputed work on the part of the Laborers. At thehearing, Porter unequivocally renounced the memo-randum and denied any intention to disclaim thework. Also, nothing in the record suggests that theparties have established a method for voluntarilyadjusting the dispute.Accordingly,we find thedispute is properly before the Board for determina-tion pursuant to Section 10(k) of the Act.D.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after dulyconsidering all of the relevant factors.' As the Boardhas stated, a determination in a jurisdictional disputeis an act of judgment based upon commonsense andexperience in measuring the weight to be accordedvarious factors.2We have considered the followingfactors:1.CertificationsThe labor organizations involved in this case havenot been certified by the Board as the collective-bargaining representative for a unit, or units, ofeither Employer's employees.2.The interunion agreementAs stated earlier, we have found that the memoran-dum of understanding of July 15, 1974, is not nowbinding upon Laborers' Local 243, and, therefore, isnot a factor to which weight can be given indetermining the merits of this dispute.3.Employer and area practiceThe record clearly establishes that, until the time ofthisdispute, both Employers used members of theLaborers to do the driving Local 170 is now claiming.In fact, neither Employer had any employees whowere members of the Teamsters when the threatsagainst them were made. Witnesses for Local 243and the AGC testified that area contractors haveused Laborers for this work for at least the past 20years.This factor favors an award to employeesrepresented by the Laborers.4.Relative skills and efficiency andeconomy of operationThe driving skill of members of either Union is notreally questioned. Thus, the factor of comparativeskills does not affect the balance in favor of eitherUnion. Witnesses for both Employers and for Local243, however, testified to the inefficiency that wouldresult if members of the Teamsters were awarded thework.According to these witnesses, the trucksinvolved here are used only intermittently. When notdriving, the laborers assigned to the trucks performother tasks. Because these other tasks are exclusivelywithinLocal 243's jurisdiction,members of theiN. L. R. B. v. Radio&Television Broadcast Engineers Union,Local 1212,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO [ColumbiaBroadcasting System],364 U.S. 573 (1961).2InternationalAssociation of Machinists, Lodge No. 1743, AFL-CIO (J.A. Jones Construction Company),135 NLRB 1402 (1%2). 238DECISIONSOF NATIONALLABOR RELATIONS BOARDTeamsters,ifawarded the work,could drive thetrucks, but do nothing else. As a result,when a truckwas idle,a teamster would be idle too. Thus, anaward to members of the Teamsters would increasethe Employers'costs without improving productivity.The factors of economy and efficiency,therefore,favor an award of the disputed work to employeesrepresented by the Laborers.ConclusionHaving considered all relevant factors,particularlythose concerning the Employee's past practice, areapractice,and efficiency and economy of operations,we conclude that employees of the Employersrepresentedby theLaborers are entitled to performthe disputedwork.Our present determination islimited to the particular controversy which gave riseto this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees employed by Granger ContractingCo., Inc.,of Worcester,Massachusetts,and N. C.Allen Co.,Inc., of Marlboro,Massachusetts,who arecurrently represented by the Laborers InternationalUnion of North America,Local 243,are entitled toperform the work of loading,unloading,and drivingtrucks which Granger and Allen use for transportingequipment and material to and from constructionsites and to and from different areas located withinsuch sites.2.Truck Drivers Local Union 170 is not entitledby means proscribed by Section 8(b)(4)(D)of the Actto force or require the Employers to award the abovework to its members or employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute,Truck Drivers LocalUnion 170 shall notify the Regional Director ofRegion 1, in writing,whether it will or will not refrainfrom forcing or requiring the Employers,by meansproscribed by Section 8(b)(4)(D),to award the workin dispute to its members rather than to employeesrepresented by the Laborers.